Mazzarelli, J.
(concurring). I would affirm the order appealed, but on the narrower ground that Executive Law § 632-a, this State’s “Son Of Sam Law,” does not provide a right of action in favor of the Crime Victims Board for declaratory relief, injunctive relief, monetary damages, or attorneys’ fees for a breach of the statute’s notification provision (Executive Law § 632-a [2] [a]).
*48As the majority has explained, an entity which agrees to pay “any profit from a crime,” “to a person charged with or convicted of that crime,” is required to advise the Crime Victims Board (Executive Law § 632-a [2] [a]). It is the role of the Board to then notify the victims of the crime of “such profits” (Executive Law § 632-a [2] [b]). Thereafter, “any crime victim* shall have the right to bring a civil action in a court of competent jurisdiction to recover money damages from a person convicted of a crime of which he or she is a victim, or the legal representative of that convicted person, within three years of the discovery of any profits of the crime” (Executive Law § 632-a [3]). The Board is not granted the authority to act on the victim’s behalf until the crime victim gives notice to the Board that it has, or intends to file an action pursuant to the statute (Executive Law § 632-a [4], [5] [c]). Notification of the filing of the summons and complaint then allows the Board, under the statute, the right to assist the victim by seeking any provisional remedy that would be available to that plaintiff (Executive Law § 632-a [6]).
I concur with the majority that because the Crime Victims Board “has [not] received an application for or provided financial assistance or compensation” to a crime victim (Executive Law § 632-a [1] [c] [iv]), it does not have the authority and/or right to sue to recover any of the profits from the publication of Underboss (ibid).
Ellerin and Saxe, JJ., concur with Rubin, J.; Nardelli, J. P., and Mazzarelli, J., concur in a separate opinion by Maz-ZARELLI, J.

 The statute specifically defines “crime victim” as “(i) the victim of the offense; (ii) the representative of a crime victim [see, Executive Law § 621 (6) defining representative] * * * (iii) a good Samaritan * * * [“a person who, other than a law enforcement officer, acts in good faith (a) to apprehend a person who has committed a crime in his presence or who has in fact committed a felony, (b) to prevent a crime or an attempted crime from occurring, or (c) to aid a law enforcement officer in effecting an arrest” (Executive Law § 621 [7])]; (iv) the crime victims board or other governmental agency that has received an application for or provided financial assistance or compensation to the victim” (Executive Law § 632-a [1] [c]; emphasis supplied).